Exhibit 99.1 Targa Resources Partners LP and Targa Resources Corp. Report Third Quarter 2011 Financial Results HOUSTON – November 7, 2011 - Targa Resources Partners LP (NYSE: NGLS) ("Targa Resources Partners" or the "Partnership") and Targa Resources Corp. (NYSE: TRGP) (“TRC” or the “Company”) today reported third quarter 2011 results. Third quarter 2011 net income attributable to Targa Resources Partners was $35.9 million compared to $13.8 million for the third quarter of 2010. The income per basic and diluted limited partner unit was $0.31 in the third quarter of 2011 compared to $0.14 for the third quarter of 2010. Net income for the third quarters of 2011 and 2010 included non-cash losses of $2.0 million and $6.1 million related to derivative instruments, respectively. The Partnership’s third quarter of 2010 also included $3.9 million in affiliate and allocated interest expense for periods prior to the acquisitions of TRC businesses by the Partnership. The Partnership reported Adjusted EBITDA of $107.3 million for the third quarter of 2011 compared to $90.5 million for the third quarter of 2010. The Partnership’s distributable cash flow for the third quarter 2011 of $65.4 million corresponds to distribution coverage of approximately 1.1 times the $59.4 million in total distributions to be paid on November 14, 2011 (see the section of this release entitled “Targa Resources Partners - Non-GAAP Financial Measures” for a discussion of Adjusted EBITDA, gross margin, operating margin and distributable cash flow, and reconciliations of such measures to their most directly comparable financial measures calculated and presented in accordance with U.S. generally accepted accounting principles (“GAAP”)). “We are pleased to report operating margin increases for each of our segments compared to last year on both a year-to-date and a third quarter basis. These results clearly illustrate the growth we are seeing across all areas of our operations,” said Rene Joyce, Chief Executive Officer of the Partnership’s general partner and of Targa Recourses Corp. “We have over $300 million of growth investments that are coming on line this year. We have also announced over $860 million of approved projects targeted for start up during 2013, as we continue to expand our diverse operations in response to strong industry fundamentals. These projects provide the Partnership with good visibility on incremental contributions to EBITDA through the 2014 timeframe. And we are continuing the development of additional projects to serve our customers’ needs.” On October 11, 2011, the Partnership announced a cash distribution for the third quarter 2011 of 58.25¢ per common unit, or $2.33per unit on an annualized basis, representing an increase of approximately 8% over the annualized distribution paid with respect to the third quarter 2010. The cash distribution will be paid on November 14, 2011 on all outstanding common units to holders of record as of the close of business on October 21, 2011.The total distribution to be paid is $59.4 million, with $42.6 million to the Partnership’s third-party limited partners, and $16.8 million to TRC for its ownership of common units, incentive distribution rights (“IDRs”) and its 2% general partner interest in the Partnership. Targa Resources Partners - Capitalization, Liquidity and Financing Update Total funded debt at the Partnership as of September 30, 2011 was $1,514.1 million including $535.0million outstanding under the Partnership’s $1.1 billion senior secured revolving credit facility, $209.1 million of 8¼% senior unsecured notes due 2016, $72.7 million of 11¼% senior unsecured notes due 2017, $250.0 million of 7⅞% senior unsecured notes due 2018, $483.6 million of 6⅞% senior unsecured notes due 2021 and $36.3 million of unamortized discounts. As of September 30, 2011, after giving effect to $88.3 million in outstanding letters of credit, the Partnership had available revolver capacity of $476.7 million and $68.9 million of cash resulting in total liquidity of $545.6 million. The Partnership estimates that its total capital expenditures including business acquisitions for 2011 will be approximately $520 million gross and $480 million net of non-controlling interest share and reimbursements.The Partnership also estimates that approximately 15% of the $480 million net capital expenditures will be for maintenance. For 2012, the Partnership expects total growth capital expenditures will be $500 million or more based on currently approved projects. The following table provides a summary of the total growth capital expenditures expected for the Partnership’s major expansion projects underway. Growth Capex Growth Capex Expected $ in millions Total Completion CBF Train 4 $ $ Q1 2013 Propane Exports Q3 2013 North Texas expansion 75 Mid-2013 Petroleum Logistics projects (1) 60 60 Q1 2013 Other 40
